Citation Nr: 0811656	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-06 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder, 
diagnosed as arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from June to November 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159 (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, the Board 
has determined that further evidentiary development is 
required before considering the merits of the claim.  

Under the duty to assist, 38 C.F.R. § 3.159(c)(4), a medical 
examination is necessary as the evidence of record does not 
contain sufficient medical evidence to decide the claim.  
With regard to the veteran's claimed right knee disorder, 
there is medical evidence in the claims folder of a current 
knee disability.  Specifically, X-rays from the Texas Army 
National Guard taken in July 2004, reflect that he has 
significant degenerative joint disease of both knees.  
Similar findings were also contained in private treatment 
records from Dr. D dated in February 2005.  

The veteran asserts that his current right knee disorder pre-
existed his period of active service and that such service 
aggravated his condition.  In the present case, his December 
1990 enlistment examination noted that he had surgical scars 
on his knees and X-rays taken in conjunction with that 
examination show that he had screws and washers in his knees.  
Additionally, the service medical records show treatment in 
service for right knee pain after he twisted his knee during 
active service.  The veteran contends that his knee disorder 
was aggravated from this incident in service.  

Because there is evidence of a current knee disorder, coupled 
with evidence of a traumatic incident in service, but no VA 
examination to determine the current nature of the right knee 
disorder and any etiology between the right knee disorder and 
his period of ACDUTRA, a remand is required.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, a VA examination is necessary prior to 
adjudication of the veteran's claim.  When the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate examination to assess the 
etiology of his right knee disorder(s).  
The claims folder should be made 
available and reviewed by the examiner.  

Based on review of the entire record and 
examination of the veteran, the examiner 
is asked to:

(a)  Identify the appropriate 
diagnosis(es) pertaining to the veteran's 
claimed right knee disorder.

(b)  Determine the likelihood that the 
veteran's current diagnosis(es) 
preexisted his tour of active service 
beginning in June 1991.  If the examiner 
finds that such condition(s) preexisted 
his period of active service, the 
examiner is asked to comment on the 
likelihood that any such preexisting 
condition(s) was/were aggravated by his 
period of active service from June to 
November 1991.

(c) Regardless of the response to the 
above inquiry, the examiner is also 
requested to offer an opinion of whether 
is it at least as likely as not that the 
current right knee diagnosis(es) is/are 
causally related to his period of active 
service.

Any opinions offered should be 
accompanied by a clear rationale 
consistent with the evidence of record. 
The examiner's report should indicate 
that the claims file was reviewed.

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case, including all the evidence 
associated with the claims file since the 
statement of the case, and allow the 
appropriate period for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

